Case 2:18-ml-02814-AB-FFM Document 199 Filed 02/26/19 Page 1 of 9 Page ID #:6307



    1   Michael D. Resnick (SBN 245215)
        mresnick@clrattorney.com
    2   Neil Gieleghem (SBN 107389)
        ng@clrattorney.com
    3   CONSUMER LEGAL REMEDIES, APC
        153 ½ North Arnaz Drive
    4   Beverly Hills, CA 90211
        Telephone: (310) 213-1398
    5   Facsimile: (213) 210-2196
    6   Attorneys for Plaintiffs
        MARY CANNON & CHRISTI BROWN
    7

    8                       UNITED STATES DISTRICT COURT
    9           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   10
        IN RE: FORD MOTOR CO. DPS6            Case No. 2:18-ML-02814 AB (FFMx)
   11   POWERSHIFT TRANSMISSION
        PRODUCTS LIABILITY                    Assigned to: Hon. André Birotte, Jr.
   12   LITIGATION                            Courtroom 7B
   13   THIS DOCUMENT RELATES ONLY            Magistrate Fredrick F. Mumm
        TO:                                   Courtroom 580
   14
        MARY CANNON V. FORD MOTOR
   15   COMPANY, ET AL., No. 2:18-cv-04817-   CLR PLAINTIFFS’ NOTICE OF
        AB-FFM                                FILING “NON-CONFIDENTIAL”
   16                                         EXHIBITS IN SUPPORT OF
        CHRISTI BROWN V. FORD MOTOR           OPPOSITION TO DEFENDANT
   17   COMPANY, ET AL., No. 2:18-cv-04190    FORD’S MOTIONS FOR JUDGMENT
                                              ON THE PLEADINGS
   18
                                              [Filed concurrently with the Declaration of
   19                                         Michael D. Resnick ISO]
   20
                                              HEARING DATE: March 6, 2019
   21                                         Time:         10:00 a.m.
                                              Courtroom:    7B
   22

   23

   24

   25

   26

   27

   28
        CLR PLAINTIFFS’ NOTICE OF FILING “NON-CONFIDENTIAL” EXHIBITS
         IN SUPPORT OF OPPOSITION TO DEFENDANT FORD’S MOTIONS FOR
                         JUDGMENT ON THE PLEADINGS
Case 2:18-ml-02814-AB-FFM Document 199 Filed 02/26/19 Page 2 of 9 Page ID #:6308



    1           TO THIS HONORABLE COURT, AND TO ALL PARTIES AND
    2 COUNSEL OF RECORD:

    3           PLEASE TAKE NOTICE the CLR Plaintiffs 1 hereby file the following
    4 Exhibits in Support of their Opposition (DKT # 182) to Defendant Ford Motor

    5 Company’s pending Motions for Judgment on the Pleadings as to the two (2) CLR

    6 Plaintiff IDP “test cases,” which Motions are scheduled to be heard by this Court on

    7 March 6, 2019.

    8 I.        FACTUAL AND PROCEDURAL BACKGROUND
    9           As this Court’s files evidence, the CLR Plaintiffs’ filed, in connection with their
   10 Opposition to Ford’s Motion for Judgment on the Pleadings, a Joint Application to

   11 File Under Seal (DKT # 178) 72 (seventy two) of the documents that Ford previously

   12 produced in this MDL 2814 pursuant to the “Amended Protective Order –

   13 Confidential Designation Only” (DKT # 24) entered in this MDL 2814 on May 7,

   14 2019. 2

   15           As of the filing of this Notice, this Court has not yet ruled on this Application.
   16           On January 29, 2019, however, Ford filed a Defendant’s Response to CLR
   17 Plaintiffs’ Joint Application For Leave to File Under Seal (DKT # 184) to the

   18 Application in which Ford suddenly conceded, without explanation, that fully 41

   19 (forty-one) of those documents are not “confidential,” despite Ford’s prior

   20 representations to the contrary. See DKT # 184, p. 12 et seq., fn. 2 (Ford lists the 31

   21

   22   1
            The two cases at issue are Mary Cannon v. Ford Motor Company, USDC Case No.
   23 2:18-cv004817, and Christi Brown v. Ford Motor Company, USDC Case No. 2:18-

   24
        cv-04190.
       As detailed in the Application, a 73rd document consists of meet-and-confer emails
        2
   25
      exchanged between counsel that make reference to the contents of the allegedly
   26 “confidential” documents; which emails the CLR Plaintiffs included in the
      Application to prevent any claim by Ford that Plaintiffs had violated the Amended
   27
      Protective Order.
   28
                                                     1
            CLR PLAINTIFFS’ NOTICE OF FILING “NON-CONFIDENTIAL” EXHIBITS
             IN SUPPORT OF OPPOSITION TO DEFENDANT FORD’S MOTIONS FOR
                             JUDGMENT ON THE PLEADINGS
Case 2:18-ml-02814-AB-FFM Document 199 Filed 02/26/19 Page 3 of 9 Page ID #:6309



    1 allegedly “confidential” documents that it contends should be filed under seal). 3

    2          Further, in a February 12, 2019 email, Ford confirmed that it was withdrawing
    3 any claim that the 41 documents were not “confidential”:

    4
                     Dear Neil [Gieleghem, counsel for CLR Plaintiffs]:
    5

    6                I understand that you have expressed some questions about the 72
               documents which you have threatened to use in the JCCP, despite some
    7          of them being subject to protective orders. You should know from the
    8          MDL proceedings that Ford is not making a claim of confidentiality
               regarding 41 of the 72 documents to which you have been referring.
    9
   10                Frank [Kelly, counsel for Ford]
   11 See Exhibit A (February 12, 2019 email) to the Declaration of Michael D. Resnick

   12 filed concurrently hereto, at ¶ 45 (bold and underlining added).

   13          Accordingly, the CLR Plaintiffs’ Application as to these 41 “non-confidential”
   14 documents is now moot; and there is no impediment, under the Amended Protective

   15 Order or otherwise, to their filing in this case in support of the CLR Plaintiffs’

   16 Opposition to Ford’s pending Motion for Judgment on the Pleadings.

   17          [The CLR Plaintiffs’ Application remains pending as to the 31 documents that
   18 Ford contends are still “confidential.”]

   19          Copies of said “non-confidential” documents are attached hereto, and are
   20 incorporated by reference into the CLR Plaintiffs’ Opposition. In an effort to avoid

   21 confusion, this filing uses the Exhibit numbers used in the Application.

   22          Finally, and without intending to argue the point further here: As detailed in the
   23 CLR Plaintiffs’ Application, the proffer of these 41 “non-confidential” documents

   24 means that there is evidence in the record as to each of the six (1) “Issue Areas”

   25

   26  Under the Exhibit numbering used in the CLR Plaintiffs’ Application, the remaining
        3

      allegedly still “confidential” documents are Exhibits 1-2, 4-5, 7, 10, 13, 20, 23-25, 28,
   27 30, 31-32, 35, 36, 41-43, 47-48, 52, 54, 58, 63-65, 67, 69, and 70. See Ford’s

   28 Response (DKT # 184), p. 12, fn. 2.
                                                    2
            CLR PLAINTIFFS’ NOTICE OF FILING “NON-CONFIDENTIAL” EXHIBITS
             IN SUPPORT OF OPPOSITION TO DEFENDANT FORD’S MOTIONS FOR
                             JUDGMENT ON THE PLEADINGS
Case 2:18-ml-02814-AB-FFM Document 199 Filed 02/26/19 Page 4 of 9 Page ID #:6310



    1 identified in the CLR Plaintiffs’ Opposition to Ford’s Motions for Judgement on the

    2 Pleadings:

    3 ///

    4               Issue Area 1: Whether the DPS6 PowerShift Transmissions at issue
    5 were defective (for various reasons); and whether Ford Focus and Fiesta cars

    6 incorporating those Transmissions did not comply with Ford’s express and implied

    7 warranties, and Ford’s other obligations under law.

    8               Issue Area 2: Whether Ford knew that the Transmissions were defective,
    9 and could not be made to comply with Ford’s warranty obligations and with Plaintiffs’
   10 reasonable expectations as consumers.

   11               Issue Area 3:       Whether Ford told Getrag, the supplier of the
   12 Transmissions, that the Transmissions were defective and could not be fixed; and

   13 whether Ford demanded that Getrag pay Ford hundreds of millions of dollars in

   14 compensation for increased warranty costs.

   15               Issue Area 4: Whether Ford and Getrag entered into an agreement, via
   16 the highest levels of management of both companies, whereby Getrag paid Ford

   17 hundreds of millions of dollars in compensation for Ford’s increased warranty costs,

   18 on Ford’s express guarantee that the deal would be kept secret, and that Ford would

   19 affirmatively misrepresent to any third parties (e.g., consumers, governmental

   20 regulators such as NHTSA) that there was nothing wrong with the Transmissions.

   21               Issue Area 5: Whether Ford deliberately and fraudulently concealed
   22 from Plaintiffs, other consumers, and regulators (e.g., NHTSA) that the

   23 Transmissions’ defects and resulting “failure modes” (e.g., “unintended neutral” /

   24 “loss of motive power”) resulted in dangerous conditions that could – and did – cause

   25 accidents, injuries, and even fatalities.

   26               Issue Area 6: Whether Ford affirmatively misrepresented to Plaintiffs,
   27 other consumers, and regulators that there was nothing wrong with the Transmission

   28 (consistent with Ford’s “Secret Deal” with Getrag).
                                               3
        CLR PLAINTIFFS’ NOTICE OF FILING “NON-CONFIDENTIAL” EXHIBITS
         IN SUPPORT OF OPPOSITION TO DEFENDANT FORD’S MOTIONS FOR
                         JUDGMENT ON THE PLEADINGS
Case 2:18-ml-02814-AB-FFM Document 199 Filed 02/26/19 Page 5 of 9 Page ID #:6311



    1 See CLR Plaintiffs’ Opposition, DKT # 182.

    2        Further, and again not wishing to debate the point here, the only rationale that
    3 the CLR Plaintiffs can see for Ford’s withdrawal of any claim of confidential as to

    4 the 41 documents proffered as Exhibits, and the remaining 31 documents that Ford

    5 still claims are “confidential,” is that the 31 documents are the more “damning” of the

    6 72 documents that are the subject of the CLR Plaintiffs’ Application.

    7        Accordingly, if Ford’s Motion for Judgment on the Pleadings is treated as an
    8 FRCP 56 summary judgment motion – and it should be, for the reasons stated in the

    9 CLR Plaintiffs’ Opposition – there are material issues of fact that require said motion
   10 be denied. To the extent that Ford’s Motion is treated as an FRCP 12(c) motion, it

   11 must also be denied, for the reasons stated in the CLR Plaintiffs’ Opposition.

   12        Respectfully submitted,
   13                                           CONSUMER LEGAL REMEDIES, APC
   14 DATED: February 26, 2019

   15

   16                                                  /s/ Neil Gieleghem
   17                                           Michael D. Resnick
                                                Neil Gieleghem
   18                                           Attorneys for Plaintiffs
                                                MARY CANNON & CHRISTI BROWN
   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                 4
        CLR PLAINTIFFS’ NOTICE OF FILING “NON-CONFIDENTIAL” EXHIBITS
         IN SUPPORT OF OPPOSITION TO DEFENDANT FORD’S MOTIONS FOR
                         JUDGMENT ON THE PLEADINGS
Case 2:18-ml-02814-AB-FFM Document 199 Filed 02/26/19 Page 6 of 9 Page ID #:6312



    1               ATTESTATION PURSUANT TO LOCAL RULE 5-4.3.4(a)(2)(i)
    2         I, Michael D. Resnick, am the ECF User whose identification and password are being
    3 used to file this document. In compliance with Civil Local Rule 5-4.3.4(a)(2)(i), I hereby attest

    4 that all signatories have concurred in this filing.

    5         Executed on February 26, 2019.
    6                                                       By: /s/ Michael D. Resnick
    7
                                                                  Michael D. Resnick
    8

    9
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                       5
         CLR PLAINTIFFS’ NOTICE OF FILING “NON-CONFIDENTIAL” EXHIBITS
          IN SUPPORT OF OPPOSITION TO DEFENDANT FORD’S MOTIONS FOR
                          JUDGMENT ON THE PLEADINGS
Case 2:18-ml-02814-AB-FFM Document 199 Filed 02/26/19 Page 7 of 9 Page ID #:6313



    1                                        PROOF OF SERVICE
    2

    3 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

    4 At the time of service, I was over 18 years of age and not a party to this action. I am employed
        in the County of Los Angeles, State of California. My business address is 153 ½ North Arnaz
    5 Drive, Beverly Hills, CA 90211.

    6          On February 26, 2019, I served true copies of the following document(s) described as
    7 CLR PLAINTIFFS’ NOTICE OF FILING “NON-CONFIDENTIAL” EXHIBITS
        IN SUPPORT OF OPPOSITION TO DEFENDANT FORD’S MOTIONS FOR
    8 JUDGMENT ON THE PLEADINGS

    9
        on the interested parties in this action as follows:
   10
                                              SERVICE LIST
   11                                           MDL #2814
   12                               Case No. 2:18-ML-02814 AB (FFMx)
   13
        Paul R. Kiesel, State Bar No. 119854
   14
        kiesel@kiesel.law
   15   Jeffrey A. Koncius, State Bar No. 189803
        koncius@kiesel.law
   16
        Nicole Ramirez, State Bar No. 279017
   17   ramirez@kiesel.law
        KIESEL LAW LLP
   18
        8648 Wilshire Boulevard
   19   Beverly Hills, California 90211-2910
        Tel: 310-854-4444
   20
        Fax: 310-854-0812
   21   Lead/Liaison Counsel for Plaintiffs
   22
        Steve Mikhov, State Bar No. 224676
   23   stevenm@knightlaw.com
        Russell Higgins, State Bar No. 226124
   24
        russellh@knightlaw.com
   25   KNIGHT LAW GROUP LLP
        1801 Century Park East, Suite 2300
   26
        Los Angeles, CA 90067
   27   Tel: 310-552-4444
        Fax: 310-552-7973
   28

                                            PROOF OF SERVICE
Case 2:18-ml-02814-AB-FFM Document 199 Filed 02/26/19 Page 8 of 9 Page ID #:6314



    1 Attorneys for Knight Law Group Plaintiffs

    2
        Payam Shahian, State Bar No. 228406
        pshahian@slpattorney.com
    3   Rowena Santos, State Bar No. 210185
    4   rsantos@slapattorney.com
        STRATEGIC LEGAL PRACTICES, APC
    5   1840 Century Park East, Suite 430
    6   Los Angeles, CA 90067
        Tel: 310-929-4900
    7   Fax: 310-943-3838
    8   Attorneys for SLP Plaintiffs

    9 Stephen H. Dye, State Bar No. 104385
   10 sdye@schnader.com
        Richard J. May, State Bar No. 234684
   11 rmay@schnader.com

   12 SCHNADER HARRISON SEGAL & LEWIS LLP
        650 California Street, 19th Floor
   13 San Francisco, CA 94108-2736

   14 Tel: 415-365-6700
        Fax: 415-364-6785
   15 Attorneys for Ford Motor Company

   16
        H. Paul Efstratis, Esq., State Bar No. 242373
   17 Paul.efstratis@leclairryan.com

   18 Kristina O. Lambert, Esq., State Bar No. 290403
        kristina.lambert@leclairryan.com
   19 Taylor F. Sullivan, Esq., State Bar No. 297014

   20 Taylor.sullivan@leclairryan.com
        LECLAIRRYAN, LLP
   21 44 Montgomery Street Suite 3100

   22 San Francisco, CA 94104
        TELEPHONE: 415.391.7111
   23 FAX: 415.391.8766

   24 Attorneys for Defendant Ford Motor Company

   25 John M. Thomas, State Bar No. 266842

   26 jthomas@dykema.com
        DYKEMA GOSSETT PLLC
   27 2723 South State Street, Suite 400

   28 Ann Arbor, MI 48104

                                            PROOF OF SERVICE
Case 2:18-ml-02814-AB-FFM Document 199 Filed 02/26/19 Page 9 of 9 Page ID #:6315



    1 Tel:  734-214-7613
    2
      Fax: 734-214-7696
      Attorneys for Ford Motor Company in MDL #2814 Cases
    3

    4 Amir Nassihi, State Bar No. 235936
        anassihi@shb.com
    5 SHOOK HARDY BACON

    6 One Montgomery, Suite 2700
      San Francisco, CA 94104-4505
    7 Tel:  415-544-1900
    8 Fax: 415-391-0281
      Attorneys for Ford Motor Company in MDL #2814 Cases
    9
   10 Spencer P. Hugret, State Bar No. 240424
        shugret@gordonrees.com
   11 Molly J. Mrowka (SBN 190133)

   12 mmrowka@grsm.com
        GORDON REES SCULLY MANSUKHANI LLP
   13 Embarcadero Center West

   14 275 Batter Street, Suite 2000
      San Francisco, CA 94111
   15 Tel:  415-986-5900
   16 Fax: 415-986-8054
      Attorneys for Ford Motor Company in MDL #2814 Cases
   17

   18 [X]      (BY E-FILE) The above document was served on the interested party named above by
        electronic means via E-file.
   19
      []      (BY MAIL) The envelope was mailed with postage thereon fully prepaid. As follows:
   20 I am  “readily familiar” with this office's practice of collecting and processing correspondence
      for mailing. Under that practice it would be deposited with U.S. Postal Service on that same
   21 day with postage thereon fully prepaid at Los Angeles, California in the ordinary course of
      business. I am aware that on motion of the party served, service is presumed invalid if postal
   22 cancellation date or postage meter date is more than one day after date of deposit for mailing
      in affidavit.
   23
      []    (BY PERSONAL SERVICE) I caused to be delivered such envelope by hand to the
   24 addressee.

   25 [X] (FEDERAL] I declare that I am a member of the Bar of this Court.

   26         Executed on February 26, 2019, at Los Angeles, CA.

   27

   28                                             /s/ Michael D. Resnick

                                         PROOF OF SERVICE
